Citation Nr: 1144546	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as allergies.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2008.  A transcript is of record.

In a December 2008 decision the Board denied the Veteran's claim of service connection for allergic rhinitis, claimed as allergies, and anxiety disorder.  The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claims for readjudication.  In a June 2009 Order, the Court granted the joint motion, vacated the Board's December 2008 decision, and remanded this case to the Board for readjudication.

This claim was again before the Board in December 2009, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran has allergic rhinitis, claimed as allergies, which is causally related to or was aggravated by active military service or any incident thereof.

2.  Based upon the competent and probative evidence of record, the aggregate evidence is in approximate balance as to whether the Veteran's currently diagnosed anxiety disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In April 2006 and January 2010 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2006 rating decision, June 2007 SOC and September 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the January 2010 letter which VA sent to the Veteran.

The Board finds that the VA examination that the Veteran had for allergic rhinitis, claimed as allergies, was sufficient because the examiner supported her conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).


A.  Allergic Rhinitis, Claimed as Allergies

The Veteran's service treatment records (STRs) show that in April 1989 he sought treatment for a rash covering his extremities and torso which caused itchiness, swelling, and hot and cold flashes.  On examination the Veteran had hives covering his extremities and torso, and was warm to touch.  He was diagnosed with urticaria and was given Benadryl.  At his February 1991 discharge examination his skin and lymphatics were found to be normal.  The Veteran indicated on his February 1991 medical history report, one month before separation, that he had never had hay fever.

The post-service treatment notes show that in December 1995 the Veteran was diagnosed with rhinitis during private treatment at P.I., which included allergy testing.  In December 1998 M.J.K., M.D., treated the Veteran and diagnosed him with some degree of allergic rhinitis and anosmia.  Dr. K wrote that he was not considering allergy immunotherapy at that time.

M.R.B., M.D., treated the Veteran and wrote in September 1999 that the Veteran believed that he had lost his sense of smell when he moved to Las Vegas.  The Veteran attributed this to a change of environment, exposure to his cat to which he has a demonstrated allergy, and exposure to paper dust.  Upon moving back to Spokane his sense of smell remained absent, and Dr. B noted that testing showed that the Veteran was allergic to cat dander.  His medications included Flonase, which helped him smell things intermittently, Vanceril, albuterol, and a recent six-week course of Augmentin, which had not improved his symptoms.  A CT study showed subtotal ethmoid sinusitis and moderate mucosal thickening within the other three sets of sinuses.

In December 2000 the Veteran had private treatment at S.A.A.C. at which his active problems were listed as allergic rhinitis due to pollen allergy (seasonal hay fever) and allergic rhinitis due to perennial allergies (year-round nasal allergies).

The Veteran had private treatment at R.C. in January 2002.  It was noted in relation to his allergic rhinitis that he had a fair amount of polyp disease, and he was using Nasacort.  At March 2002 treatment at S.A.A.C., his allergic rhinitis due to perennial allergies was described as seasonal.  In March 2003 he reported that Singulair helped with his polyps.  In June 2005 he received treatment at R.C. at which his allergic rhinitis with polyps was described as fairly well controlled.

In a May 2006 statement the Veteran wrote that his allergies occurred on board the U.S.S. John Young and that the onset date was April 1999.

At August 2008 treatment at S.A.A.C., the Veteran was evaluated for chronic urticaria, and it was noted that he had been exposed to chemicals and solvents.  He reported that since his discharge he had continued to have recurrent episodes of hives and that he had recently started taking Zyrtec, which had been helpful.  The treating nurse practitioner noted that she discussed with the Veteran that in most cases the cause of hives is not identified, and that they resolve in time.  She felt that there was no way to validate the connection between exposure to chemicals and solvents and the onset of urticaria.  The Veteran was also treated by a Dr. W.F.C in August 2008, when he said that he first had urticaria after significant exposure to dust mites.  Dr. WFC felt that there might be some connection between the Veteran's service and his urticaria.

The Veteran testified at his September 2008 hearing that while he was in service his sleeping quarters were infested with dust mites.  He said that he was currently taking Singulair on a daily basis.

Dr. WFC wrote in October 2008 that he had examined the Veteran on several occasions.  The Veteran had significant exposure to dust mites while in the Navy.  He subsequently developed major urticaria, requiring medical therapy.  Dr. WFC opined that the Veteran's ongoing allergies more likely than not were from exposure during his service because there was no history of allergies or skin problems prior to the Navy.

M.S.W., M.D. wrote in October 2008 that he had been the Veteran's primary care physician for a number of years.  The Veteran had significant problems with urticaria during military service that may have been his first sign of the onset of immune reactivity. 

Dr. K of the S.A.A.C. wrote in October 2008 that the Veteran had been treated at his office since 1998.  The Veteran had recurrent urticaria, cause unknown, for which he required intermittent medication.  The problems had continued since that time.  Dr. K did not know the underlying cause of the urticaria, and while the symptoms began in the Navy, he could not assess whether specific exposure was responsible for the outbreaks.  The Veteran was also treated for nasal allergies that were diagnosed in the mid-1990s, although he recalled recurrent nasal symptoms during his Naval service. 

B.S., M.D. wrote in November 2008 that the symptoms of the Veteran's atopic disease began during service and were likely exacerbated by his living and working conditions.  Dr. S continued that the Veteran had repeated outbreaks while on the ship during service and that he was generally treated with antihistamines.  The Veteran was exposed to solvents, lubricants, epoxies and cleaners on the ship and it was uncertain whether these exposures facilitated development of some of his symptoms.  The Veteran had bouts of what was felt to be nasal sinusitis or bronchitis, and Dr. S noted that the berthing areas of Navy vessels contained the highest densities of dust mites.  Dr. S wrote that repeated exposure can exacerbate atopic diseases.  He continued that in the four years after separation the Veteran continued to suffer episodes of what was called bronchitis, cough and near anosmia (loss of smell).  Dr. S indicated that 31 percent of instances of loss of smell were known to be caused by allergic rhinitis and that the Veteran could have had allergic rhinitis and asthma at that time.  In conclusion, Dr. S wrote that the Veteran showed signs of allergic disease during his time in the military that was undiagnosed and that the symptoms and diagnoses became more obvious after separation from the military.  In an October 2009 addendum Dr. S wrote that he reviewed and did not alter the November 2008 statement before signing it.

The Veteran had a VA examination in March 2010.  He reported that in 1993 he developed a loss of smell due to congestion of the nasal area.  It had improved since onset with medication.  The Veteran used Singulair on a regular basis and Flonase nasal spray.  He said that he developed nasal congestion in December 1988 and that while in service he was seen several times for strep throat, nasal congestion and sinus congestion.  The course since onset had been stable, and the Veteran used inhalers as needed.

The examiner noted that the current rhinitis symptoms were nasal congestion and that there were not any current sinus symptoms.  The Veteran had frequent difficulty breathing.  He usually got enough air through his nose but it felt congested and as though he was not getting enough air.  On examination there were no signs of nasal obstruction.  A CT scan of the paranasal sinuses was normal.  The Veteran worked as an electrical technician and had missed four to five days of work in the past 12 months due to depression.  The examiner diagnosed the Veteran with intermittent anosmia when congested and with a history of allergic rhinitis that caused nasal congestion with no significant effects.  She opined that the Veteran had allergy related problems that were possibly from childhood based on his family history.  He continued to have allergic problems with rhinitis and bronchitis.

The examiner also noted that the Veteran had a history of urticaria (hives) in April 1989 and of parasites (scabies or crabs) in October 1989.  No specific cause was found and there was no indication from the record that there had been other occurrences.  A skin examination was normal.  The examiner wrote that urticaria is usually a result of contact with an allergen and only returns if there is subsequent contact with the allergen.  Scabies or crabs are also generally due to contact.  There were no current problems with urticaria, scabies or crabs.    

The VA examiner wrote in a January 2011 examination report addendum that she could not offer an opinion as to whether there was a probability of at least 50 percent that the Veteran's allergic rhinitis was related to service.  She felt that it was a pre-service problem and that any aggravation did not leave any permanent damage.  The VA examiner noted that at entrance to service the paperwork was checked as having ear, nose and throat problems.  Furthermore, she felt that it would be speculation to offer an opinion as to whether there was a relationship between his anxiety and his urticarta.  The rationale was that the examination did not show that he had any anxiety related urticaria.

In evaluating the Veteran's claim of service connection for allergic rhinitis, claimed as allergies, the Board notes that the August 2008 S.A.A.C. treating nurse practitioner felt that there was no way to validate the connection between in-service exposure to chemicals and solvents and the onset of urticaria.  Dr. WFC opined in August 2008 that there might be some connection between the Veteran's service and his urticaria.  In October 2008 Dr. W wrote that the Veteran had significant problems with urticaria during military service that may have been the first sign of the onset of immune reactivity.  Dr. K did not know the underlying cause of the urticaria and while the symptoms began in the Navy he could not assess whether specific exposure was responsible for the outbreaks.  A "possible" connection or one based upon "speculation" is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  The law is clear that medical evidence merely indicating that a disability or death "may or may not" be related to service is too speculative to establish any such relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, these opinions cannot be given probative value.

Dr. S wrote that the Veteran showed signs of allergic disease during his time in the military that was undiagnosed and that the symptoms and diagnoses became more obvious after separation.  However, probative value cannot be given to the opinion because of its speculative rationale, which included being uncertain of the effects of various chemicals and stating that 31 percent of instances of loss of smell were known to be caused by allergic rhinitis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  

Dr. WFC opined in his October 2008 statement that the Veteran's ongoing allergies more likely than not were from exposure during his service because there was no history of allergies or skin problems prior to the Navy.  Probative value cannot be given to Dr. WFC's October 2008 opinion because there is no indication that he considered other factors such as the testing showing that the Veteran was allergic to cat dander and that he was allergic to pollen.  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304.  However, in the present case, the Board cannot give probative value to Dr. WFC's opinion because he appears to have not considered pertinent evidence of record that may have affected his opinion.

The VA examiner noted that that urticaria is usually a result of contact with an allergen and only returns if there is subsequent contact with the allergen.  Scabies or crabs are also generally due to contact.  There were no current problems with urticaria, scabies or crabs.  The examiner opined that the Veteran had allergy related problems that were possibly from childhood based on his family history.  He continued to have allergic problems with rhinitis and bronchitis.  The VA examiner wrote in a January 2011 examination report addendum that she could not offer an opinion as to whether there was a probability of at least 50 percent that the Veteran's allergic rhinitis was related to service.  She felt that it was a pre-service problem and that any aggravation did not leave any permanent damage.  The VA examiner noted that at entrance to service the paperwork was checked as having ear, nose and throat problems. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Since the STRs do not indicate that any allergies were noted at the Veteran's entrance examination, the presumption of soundness applies in the current case and the Veteran is presumed to have not had allergic rhinitis or allergies when he entered service.  The Board therefore cannot give probative value to the VA examiner's opinion that the Veteran's allergic rhinitis pre-dated service.  However, given that she wrote that the Veteran's symptoms from during service did not cause any permanent damage, the VA examiner's opinion indicates that she felt that the in-service symptoms were of a transient nature and that they resolved during service.  Likewise, the examiner noted that the urticaria (hives), scabies or crabs that the Veteran had during service had resolved and that he did not currently have them.  Therefore, the VA examiner's opinion tends to show that the Veteran's allergic rhinitis, claimed as allergies, is not related to his active service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his allergic rhinitis, such as loss of his sense of smell or rashes, because these require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.
Under the decision in Jandreau, supra, the Veteran is not competent to state an opinion as to the etiology of his allergic rhinitis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  As discussed above, the only competent opinion of record that can be given probative value is from the VA examiner.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for allergic rhinitis, claimed as allergies, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
B.  Anxiety Disorder

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The STRs show that in October 1989 the Veteran complained of dark spots spreading from vent covers in the ship's laundry throughout the ship approximately two months after he had scabies.  The treating provider felt that the Veteran was over-reacting to the concern about scabies, and that he had anxiety.  There was no evidence of suicidal ideation, homicidal ideation, hallucinations, or thought disorder.  On his February 1991 medical history report the Veteran indicated that he had had depression or excessive worry but had not had nervous trouble of any sort.

The post-service records show that at March 2003 treatment at R.C., the Veteran said that he had stress at work due to beginning a new job, and he felt powerless due to the anxiety.  Prozac had been helpful, and he felt improved and wondered whether he needed to be on it indefinitely.  At June 2003 treatment it was noted that Fluoxetine, 20 mg, had been helpful for the Veteran's depression.  He reported feeling happier in general and being better able to contend with the stressors of a typical day.  Dr. C diagnosed the Veteran with depression and anxiety at his August 2008 consultation.

The Veteran testified, at his hearing before the undersigned, that when he was evaluated in service for anxiety he had played down his symptoms because he was afraid of being dismissed.  He further testified that he had continued to have problems with anxiety after leaving the military, which was manifested by his punching and kicking things and being unable to stay in places like stores for long.  The Veteran said that he delayed seeking treatment because he was in denial that he had a problem, and that he had first sought treatment about six years before, when he had a high-pressure job interview.

Dr. W wrote in his October 2008 statement that it was more likely that not that the Veteran's anxiety disorder was due to his military service.  Dr. WFC wrote in October 2008 that it was more likely that the Veteran's anxiety was due to military service.  Both noted that the Veteran had no history of anxiety prior to the military.

In September 2009 J.P.C., Ph.D., a private practitioner, reviewed the Veteran's records and interviewed the Veteran and Veteran's mother on the telephone.  Dr. C diagnosed the Veteran with anxiety disorder, NOS (not otherwise specified), and depressive disorder, NOS, and opined that it is at least as likely as not that the anxiety disorder is related to military service.  It was noted that the Veteran had served in war-like conditions in the Persian Gulf region.  Dr. JPC also felt that the depressive disorder which he diagnosed the Veteran as having is at least as likely as not due to his anxiety condition, and that it began during military service.

The Veteran had a VA examination for mental disorders in March 2010.  He said that he became anxious and paranoid about bugs after he contracted scabies.  The examiner noted that the Veteran's statements about this were corroborated by the STRs.  The Veteran said that he played down his symptoms at the time because he was worried about getting kicked out of the Navy.  His anxiety and depression had affected his relationship with his wife and he was getting a divorce.  The Veteran did not have friends and did not want to deal with people.  He spent time with his children but did not have any hobbies.  The Veteran indicated that he suffered from anxiety and depression on a daily basis, and he rated his depression as a 7 out of 10 and his anxiety as a 6 out of 10.  He had difficulties with sleep and concentration, and Prozac had caused some improvements in his symptoms.  Although the Veteran continued to work, he was unmotivated to take on new tasks and was afraid he would lose his job.  Testing at the examination indicated significant amounts of anxiety and depression.  Personality Assessment Inventory testing indicated that the Veteran was not exaggerating or minimizing his current difficulties.

The examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder, NOS.  Due to overlapping symptoms it was difficult to impossible to determine which symptoms were from which disorder.  In an August 2011 examination addendum the examiner opined that there was no clear evidence that the current anxiety and depression were due to events in service.  She noted that Dr. JPC's examination was based on the subjective reports of the Veteran and his mother.  Furthermore, there was a lack of evidence that the Veteran experienced ongoing psychiatric disturbance over the course of several years after leaving the military.  The post-service treatment records also did not reference the Veteran's military service.

Dr. JPC wrote in a September 2011 statement that he had a 20-minute telephone conversation with the VA examiner.  She told him that she administered the Minnesota Multiphasic Personality Inventory to the Veteran, and Dr. JPC noted that it is a widely used test and that the results showed the Veteran to be credible.  This would therefore tend to show that the Veteran was also credible when Dr. JPC spoke with him before preparing his opinion.  Furthermore, the Veteran's mother's report tended to corroborate his own reports, and she indicated that the Veteran delayed getting treatment for several years because of pride.  After his conversation with the VA examiner and a review of her examination reports, Dr. JPC felt that the Veteran and his mother were credible and that there was a continuity of psychiatric symptomatology from military service to the present.

After careful review of the evidence of record, the Board believes that the evidence for and against the claim is in relative equipoise.  The VA examination results and Dr. JPC's September 2011 statement indicate that the Veteran is credible.  Therefore, probative value can be given to the Veteran's statements that he had had symptomatology relating to anxiety since service.  Furthermore, Dr. JPC felt that the Veteran has continued to have symptomatology and that it was not unusual that he minimized the symptoms for years after service.  Given that the VA examiner found based on testing that the Veteran is credible, it is difficult to accept her conclusion that probative value cannot be given to Dr. JPC's opinion because it was based on the reports of the Veteran and his mother.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for anxiety disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.










	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for allergic rhinitis, claimed as allergies, is denied.

Service connection for anxiety disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


